UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      April 2, 2020
WAYNE TATUM,

                               Plaintiff,

                 – against –
                                                                          ORDER
                                                                      19 Civ. 2581 (ER)
CITY OF NEW YORK; NIKKAL BARNES,
Program Director; SERGEANT FACEY, #906;
OFFICER DAVIS, #609; and OFFICER MATOS,
#1059,

                               Defendants.


Ramos, D.J.:

       The above-captioned action was filed on March 21, 2019. Doc. 1. Plaintiff proceeded

pro se and in forma pauperis. On August 2, 2019, The Court granted the City of New York’s

request to extend the time to answer the Complaint to thirty-five days after the last individually

named officer is served. Accordingly, the City of New York is directed to provide the Court

with a status report no later than April 16, 2020. Chambers will mail a copy of this Order to

Plaintiff to his address of record: 441 Beach 51st Street, Apt. 8A, Far Rockaway, NY 11691.

       It is SO ORDERED.

Dated: April 2, 2020
       New York, New York


                                                             _____________________
                                                             Edgardo Ramos, U.S.D.J.
